department of the treasury o06 internal_revenue_service washington d c tax_exempt_and_government_entities_division jul uil no 408a ep ep pa palt xxx xxx xxx legend taxpayer a amount b ira x roth_ira y individual g accountant h xxx xxx xxx xxx xxx xxx financial_institution a xxx dear xxx this letter is in response to a request for a letter_ruling dated date as supplemented by additional correspondence dated date date and date submitted on your behalf by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the p a regulations’ the following facts and representations have been submitted under penalties of perjury in support of the ruling requested taxpayer a maintained ira x a traditional individual_retirement_account under sec_408 of the internal_revenue_code the code at financial_institution a in date individual g counseled taxpayer a to convert an amount from ira x toa roth_ira individual g did not advise taxpayer a of the requirement that an individual have a modified_adjusted_gross_income magi of less than dollar_figure in the taxable_year to be eligible for a roth_ira_conversion under sec_408a of the code in addition neither taxpayer a nor individual g was aware at the time of the conversion that taxpayer a’s magi would exceed dollar_figure for taxpayer a converted amount b from ira x to roth_ira y on date individual g completed the paperwork that taxpayer a used to complete the conversion of amount b from ira x to roth_ira y in march of taxpayer a relied on accountant h to prepare his federal_income_tax return for taxpayer a did not tell accountant h about the roth_ira_conversion taxpayer a did not recall receiving a form 1099-r for the roth_ira_conversion thus accountant h did not advise taxpayer a of the magi limitation for such a conversion nor of the date deadline to file a regulatory election to recharacterize the contribution of amount b to roth_ira y asa contribution to a traditional_ira in march of while preparing taxpayer a’ sec_2010 federal_income_tax return accountant h discovered taxpayer a’s roth_ira_conversion by this time the deadline for recharacterizing the ira had passed taxpayer a now requests an extension of time to recharacterize amount b from roth_ira y to a traditional_ira in date taxpayer a received a notice cp2000 from the internal_revenue_service the service identifying a potential deficiency with respect to the roth_ira_conversion based on the foregoing facts and representations you have requested a ruling that pursuant to sec_301_9100-3 of the p a regulations taxpayer a be granted a period not to exceed months from the date_of_issuance of this ruling to make an election under sec_1_408a-5 of the income_tax regulations the i t regulations to recharacterize amount b from roth_ira y as a contribution to a traditional_ira with respect to your ruling_request section a408a d of the code and sec_1 408a- of the i t regulations provide that except as otherwise provided by the secretary_of_the_treasury a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a of the code and sec_1_408a-5 of the i t regulations this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer's federal_income_tax return for the year of contributions sec_1_408a-5 q a-6 of the t regulations describes how a taxpayer makes the election to re-characterize the ira contribution to re-characterize an amount that has _ been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer's intent to re-characterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the re-characterization and the trustee must make the transfer for tax years beginning prior to date sec_408a of the code provides in relevant part that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during the taxable_year sec_1_408a-4 q a-2 of the i t regulations relating to taxable years prior to date provides that an individual with magi in excess of dollar_figure for a _ taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides that an individual and his spouse must file a joint federal income tax-return to convert a traditional_ira to a roth_ira and that the magi subject_to the dollar_figure limit for a taxable_year is the magi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the p a regulations in general provide guidance concerning requests for relief submitted to the internal_revenue_service on or after date sec_301 c of the p a regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the p a regulations lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in - sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the p a regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301 e to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the p a regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make the regulatory election is discovered by the internal_revenue_service the service’ ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the p a regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section taxpayer a’s ruling_request requires the service to determine whether he is eligible for relief under the provisions of sec_301_9100-3 of the p a regulations in this case taxpayer a’s magi exceeded dollar_figure for while taxpayer a was ineligible to convert amount b from traditional_ira x to roth_ira y he was unaware at the time of the conversion that his mag would exceed the limit and he was further unaware that he should have recharacterized roth_ira y until after the deadline for recharacterization had passed further accountant h did not discover the problem until he was preparing taxpayer a’ sec_2010 return also after the deadline taxpayer a filed this request for relief under sec_301 of the p a regulations shortly after discovering he had missed the deadline for the recharacterization and before the service discovered the failure to make a timely election to recharacterize the roth_ira with respect to taxpayer a’s request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the p a regulations have been met and that taxpayer a acted reasonably and in good_faith with respect to making the election to recharacterize the failed conversion as a traditional_ira specifically we conclude that taxpayer a has met the requirements of clauses i and iii of sec_301_9100-3 of the p a regulations in addition since taxpayer a submitted this request for an extension prior to the closing of the statute_of_limitations for the year that would have been affected by the election had it been timely made we conclude that the interests of the government will not be treated as prejudiced therefore taxpayer a is granted an extension of days from the date of the issuance of this letter_ruling to recharacterize the contribution of amount b to roth_ira y as a contribution to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described in this letter under the provisions of any other section of the code i t regulations or p a regulations that may apply to it this letter assumes that the above ira qualifies under either sec_408 of the code or sec_408a of the code at all relevant times this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact xxx at xxx xxx-xxxx please address all correspondence to se t ep ra t3 sincerely yours oe laura b warshawsky manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose cc xxx
